Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent No. 10,750,174) teaches image coding by intra-predicting based on reference samples, where the reference samples are separated into sets/subsets and assigned weight values. However, such prior art does not teach fitting a plane to the reference samples of the image using the determined weight values of the subsets and generating an intra-predicted block based on the plane. The PCT sibling to the current Application (PCT/RU2018/000181) cites Jani, Lainema et al., “Chapter 4 Intra-Picture Prediction in HEVC” In: “High Efficiency Video Coding (HEVC)”, 1 August 2014 (2014-08-01, Springer International Publishing, XP55292569, ISBN: 978-3-319-06894-7 vol. 29, pages 91-112, DOI:1-.1007/978-3-319-06895-4_4. However, such art fails to show segmenting reference sample sets into sequences of three or more subsets and assigning weights to those subsets for use in fitting a plane to the reference samples in order to generate an intra-predicted block.
Specifically, the prior art fails to disclose:
…
determining weight values of subsets of the reference samples of the image by determining a weight value for each subset in the sequence of three or more subsets corresponding to each of the one or more reference sample sets, weight values of the one or more intermediary subsets are lower than the weight values of the first subset and the last subset;
fitting a plane to the reference samples of the image using the determined weight values of the subsets; and
generating an intra-predicted block based on the plane


So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 18-34 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/LINDSAY J UHL/Examiner, Art Unit 2481